Citation Nr: 0203343	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  96-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  

3.  (The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The appellant had active duty for training from November 1974 
to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

With regard to the appellant's claim of service connection 
for hypertension, the Board notes that the issue had 
previously been phrased as whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for hypertension.  

Although the Board notes that hypertension appeared as denied 
on an August 1976 rating sheet, the appellant was given no 
notice of the denial and therefore was not afforded due 
process.  As such, the Board will review the issue of 
entitlement to service connection for hypertension on a de 
novo basis.  


FINDINGS OF FACT

1.  Hypertension was manifest during active duty for 
training.  

2.  The Board denied service connection for an acquired 
psychiatric disorder on the basis that new and material 
evidence had not been submitted in a June 1978 decision. 

3.  Evidence submitted since the June 1978 decision bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active duty for training  
38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Evidence received since the June 1978 decision is new and 
material and the veteran's claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the Board remanded this 
matter for additional development in April 2000.  The 
requested development was accomplished.  VA has met all VCAA 
duties.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in active military, naval, or air service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  A service department finding that an injury occurred 
in the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of the laws 
administered by the VA.  38 C.F.R. § 3.1(m) (2000); see also 
Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993)
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21)-(22) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c) (2001).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Hypertension

A review of the veteran's active duty for training medical 
records demonstrates that he was seen on December 3, 1974, 
with complaints of possible high blood pressure.  The veteran 
was noted to have a history of hypertension and to have taken 
medications for anxiety and dizziness several months ago.  
Blood pressure readings of 180/110 and 170/100 were recorded.  
It was the examiner's impression that the veteran was 
hypertensive.  

Thereafter, the veteran was afforded a five day blood 
pressure series reading.  On December 4th, the veteran had a 
blood pressure reading of 160/90 in the morning and 156/88 in 
the afternoon.  On December 5th, the veteran had blood 
pressure readings of 158/90 in the morning and 150/90 in the 
afternoon.  On December 6th, a blood pressure reading of 
156/90 was recorded.  On December 9th, blood pressure 
readings of 140/90 in the morning and 150/84 in the afternoon 
were reported and on December 10th, a blood pressure reading 
of 130/84 was recorded.  In a December 10, 1974, follow-up 
treatment record, the veteran's blood pressure series was 
noted to "Look OK".  

In a July 1975 letter, Dr. F. B., M.D., noted that he had 
treated the veteran in January, February, March, April, May, 
and June 1975.  While mentioning other diagnoses, Dr. B. made 
no reference to elevated blood pressure readings or 
hypertension.  

At the time of a June 1976 VA examination, the appellant was 
noted to weigh 252 pounds.  He was reported to have weighed 
220 pounds in November 1975.  Blood pressure readings were 
170/110 and 160/102 in the recumbent position and 150/90 in 
the sitting position.  A diagnosis of hypertension was 
rendered at that time.  

In a June 1978 VA treatment record, the appellant was noted 
to have had a history of mild increased blood pressure for 
several years and was given prescription medication for a 
short time in 1975.  It was further indicated that the 
veteran had been rescreened at the Clinic several times with 
borderline blood pressure.  The appellant was noted to have 
gone to University Hospital a week earlier and given 
medication for his hypertension.  

In an October 1979 private treatment record, the appellant 
was noted to have high blood pressure.  A diagnosis of 
hypertension was rendered.  

At the time of a May 2000 VA examination, the appellant 
reported that he was found to have an elevation in his blood 
pressure many years ago.  The appellant expressed his belief 
that he had some elevation even while inservice.  He 
indicated that he was diagnosed as hypertensive in 1975 and 
placed on some medication.  He indicated that his blood 
pressure was usually under control as long as he took his 
medication.  

The evidence supports the claim for service connection for 
hypertension.  During service, hypertension was suspected.  A 
vast majority of the blood pressure readings prior to 
separation included diastolic readings of 90 or more and some 
systolic pressure readings of 160 or more.  See 38 C.F.R. 
Part 4, Code 7101, Note 1 (2001).

Shortly after separation from service, hypertension was 
diagnosed.  However, there is no basis to conclude that the 
post service diagnosis is unrelated to the suspicion of 
hypertension in service or the elevated blood pressure 
reading recorded during service.  Therefore, service 
connection for hypertension is granted.

The Board is aware that diagnostic code 7101 was amended 
during the appeal period.  However, the Board has referenced 
the change merely for purposes of clarification rather than 
the ultimate determination.  As such neither the amendment 
nor the initial version are more favorable to the veteran.

Psychiatric Disorder

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder, the Board notes that new 
regulations have recently been placed into effect with 
respect to determinations as to whether new and material 
evidence has been submitted to reopen a claim for service 
connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records demonstrates that on 
December 3, 1974, the appellant was seen with complaints of 
possible high blood pressure and nerves.  It was noted that 
the appellant had taken medication several months ago for 
anxiety and dizziness.  At the time of a January 6, 1975, 
visit, the appellant was seen with complaints of problems for 
his nerves and knees.  

In an undated medical treatment record, the appellant was 
diagnosed as having anxiety.  

In a July 1975 letter, the appellant's private physician, F. 
B., M.D., indicated that the appellant was first seen by him 
on January 31, 1975.  He noted that the appellant was 
extremely nervous and could barely control his hands from 
trembling.  He further indicated that the appellant had been 
seen for nervousness several times since the initial visit.  
He noted that the appellant had been given Thorazine for 
treatment.   

In a September 1975 letter, the appellant's mother stated 
that the appellant had a nervous condition after he was 
discharged from service.  

In June 1976, the appellant was afforded a VA psychiatric 
examination.  Following examination, a diagnosis of acute 
paranoid schizophrenia was rendered.  The examiner indicated 
that the external precipitating stress was undetermined.  He 
noted that the appellant was never in the active Army.  He 
observed that the appellant joined the Army Reserve and was 
sent for basic training and then returned to the reserve 
unit.  He further noted that the appellant never finished 
basic training and never saw a psychiatrist, but that the 
appellant probably had difficulty prior to beginning basic 
training.  The examiner also observed that the appellant had 
said that he joined the reserves in an attempt to help his 
financial problem which resulted from poor management of his 
money.  The examiner further indicated that the premorbid 
personality and predisposition were undetermined.  

In an August 1976 outpatient treatment record, the appellant 
was noted to have a long history of nervousness.  A diagnosis 
of schizophrenia in remission was rendered.  

In November 1976, the Board denied service connection for an 
acquired psychiatric disorder.  

In denying service connection, the Board noted the findings 
in the service medical records.  It observed that the medical 
records were otherwise negative for a psychiatric disorder.  
The Board indicated that mere complaints of nervousness and 
the dispensing of Valium did not establish the presence of 
acquired psychiatric disease, and in particular, a psychosis.  
The Board further observed that the statements from Dr. B. 
and the appellant's wife and mother showed postservice 
manifestations of a psychiatric disease, but did not 
establish the presence of psychiatric disease during service.  

The Board noted that merely because postservice 
administration outpatient records were indicative of 
psychiatric disease, it did not follow that psychiatric 
disease was present inservice.  The Board further observed 
that the same analysis held true for the administration 
psychiatric examination in June 1976, which resulted in a 
diagnosis of acute paranoid schizophrenia.  The Board found 
that the evidence on file did not establish the presence of 
an acquired psychiatric disease during active duty for 
training service.  

In February 1978, the veteran appeared at a hearing at the 
RO.  The appellant testified that he had not had a nervous 
condition prior to his period of active duty for training.  
He also noted that he did not report having a nervous 
condition at the time of discharge.  He further stated that 
Dr. B. suggested that he see a psychiatrist after his initial 
visit.  He noted that he saw someone at the VA in June 1975.  
The appellant also testified that he could not get along with 
his family after his active duty for training period. 

In June 1978, the Board denied service connection for an 
acquired psychiatric disorder.  The Board noted the report 
from Dr. B. and the testimony of the veteran at his hearing.  
The Board found that the report from Dr. B., the results of 
the recent VA examination, and the testimony of the appellant 
were essentially similar to the evidence previously 
considered by the Board in November 1976.  The Board found 
that the additional evidence did not change the factual basis 
on which entitlement to service connection was determined.  
The Board found that the evidence submitted since the 
previous Board decision did not establish a new factual basis 
so as to warrant any change in the previous denial.  

In April 1995, the appellant submitted an April 1995 letter 
from B. A., M.D.  In his letter, Dr. A., indicated that he 
had been requested by the appellant to give an update on the 
clinical condition for which he followed the appellant.  He 
noted that the appellant had been diagnosed with chronic 
anxiety disorder and panic attacks and that he was being 
treated with Prozac and Xanax.  He stated that from his 
review it appeared that the appellant's problem was chronic 
and dated back to the 1970's.  He noted that the decision as 
to whether the condition that he was treating the appellant 
for now and the one that he received treatment for in the 
service were one in the same was up to VA, but that it 
appeared to him, based upon a review of the appellant's 
records, that the symptoms that he was initially treated for 
inservice were similar to those from which the appellant now 
suffered.  

The veteran seeks to reopen his claim of service connection a 
psychiatric disorder. 

The Board finds that the evidence added to the record since 
the June 1978 is new and material.  At the time of the prior 
denial, there was evidence of a post service diagnosis and 
some manifestations during service.  However, there was an 
absence of competent evidence of a nexus to service.  The 
added evidence, specifically the letter from Dr. A., wherein 
he stated that it appeared to him, based upon a review of the 
appellant's records that the symptoms that he was initially 
treated for inservice were similar to those from which the 
appellant now suffers, provides a nexus to service.  Based on 
the reasons for the prior denial, the evidence is new and 
material.

In light of the foregoing, the Board must conclude that the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for a psychiatric disorder.  
38 C.F.R. § 3.156.

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection a psychiatric disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


ORDER

Service connection for hypertension is granted. 

The petition to reopen a claim for service connection for a 
psychiatric disorder is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

